Case 1:19-cv-01412-KAM Document 27 Filed 03/31/21 Page 1 of 20 PageID #: 1076



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------X
LEAH COLUCCI,

        Plaintiff,
                                              MEMORANDUM AND ORDER
      v.
                                              19-cv-01412 (KAM)
ACTING COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.
---------------------------------X
KIYO A. MATSUMOTO, United States District Judge:

           Pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3), Leah

Colucci (“plaintiff”) appeals the final decision of the Acting

Commissioner of Social Security (“defendant”), which found that

plaintiff was not eligible for disability insurance benefits

(“DIB”) under Title II of the Social Security Act (“the Act”)

and that plaintiff was not eligible for Supplemental Security

Income (“SSI”) disability benefits under Title XVI of the Act,

on the basis that plaintiff is not disabled within the meaning

of the Act.     Plaintiff alleges that she is disabled under the

Act and is thus entitled to receive the aforementioned benefits.

Plaintiff is alleging disability since December 1, 2014.            (ECF

No. 25, Administrative Transcript (“Tr.”) at 13.)

             Presently before the court is plaintiff’s motion for

judgment on the pleadings,(ECF No. 21, Plaintiff’s Memorandum of

Law in Support of Plaintiff’s Motion for Judgment on the

                                      1
Case 1:19-cv-01412-KAM Document 27 Filed 03/31/21 Page 2 of 20 PageID #: 1077



Pleadings (“Pl. Mem.”)), defendant’s cross-motion for judgment

on the pleadings and in opposition to plaintiff’s motion for

judgment on the pleadings, (ECF No. 23, Defendant’s Memorandum

of Law in Support of Defendant’s Motion for Judgment on the

Pleadings and in Opposition to Plaintiff’s Motion for Judgment

on the Pleadings (“Def. Mem.”)), and plaintiff’s reply

memorandum of law in support of plaintiff’s motion for judgment

on the pleadings (ECF No. 24, (“Pl. Reply”).)          For the reasons

stated below, plaintiff’s motion is GRANTED, defendant’s motion

is DENIED, and the case is remanded for further proceedings

consistent with this Memorandum and Order.

                                BACKGROUND

           The parties have submitted a joint stipulation of

facts detailing plaintiff’s medical history and the

administrative hearing testimony, which the court incorporates

by reference.    (See generally ECF No. 24-1, Joint Stipulation of

Facts (“Stip.”).)     On August 17, 2015 the plaintiff filed

applications for DIB and SSI Benefits.         (Tr. at 13.)    The

plaintiff claimed she was disabled as a result of her

alcoholism, paranoia, depression, anxiety, and bipolar disorder.

(Id. at 251.)    Ms. Colucci’s alleged disability onset date was

December 1, 2014.     (Id. at 13.)     Plaintiff’s application was

denied on November 30, 2015. (Id.)



                                      2
Case 1:19-cv-01412-KAM Document 27 Filed 03/31/21 Page 3 of 20 PageID #: 1078



             On December 17, 2015 plaintiff filed a written request

for a hearing before an Administrative Law Judge (“ALJ”).              (Id.

at 96.)     On October 3, 2017, ALJ Dina R. Loewy held a video

hearing from Jersey City, during which plaintiff appeared in

Staten Island and was represented by an attorney.            (Id. at 13.)

Plaintiff and a vocational expert {“VE”} testified at the

hearing.     (Id. at 37.)    VE testified that plaintiff retained the

ability to perform work at all levels of exertion, with certain

limitations.     (Id. at 68-72.)     During the hearing, the ALJ

requested that plaintiff’s attorney produce plaintiff’s medical

records from Dr. Agnie, Dr. Greenspan, Dr. Gomez and Ms. Reuben

(plaintiff’s therapist at the time of the hearing) within 30

days.     (Tr. at 59, 74.)    The ALJ also preemptively requested

that plaintiff sign an 827 form 1 but the ALJ did not state that

she would obtain any records herself.          (Id. at 59-60.)

             On October 23, 2017, plaintiff’s attorney provided the

ALJ with plaintiff’s medical records from Dr. Agnie and Ms.

Reuben.     (Id. at 338.)    Plaintiff’s attorney also advised the

ALJ that no further records were required for Dr. Greenspan, and

that plaintiff’s attorney was waiting to receive records from

Dr. Gomez.     (Id.)




1 The ALJ asked plaintiff to sign an 827 form “just so that [she could] have
it available”. (Id. at 60.)
                                       3
Case 1:19-cv-01412-KAM Document 27 Filed 03/31/21 Page 4 of 20 PageID #: 1079



           In a decision dated January 31, 2018, the ALJ found

plaintiff was not disabled.       (Id. at 10.)    On March 26, 2018,

plaintiff appealed the ALJ’s decision to the Appeals Council.

(Id. at 217-24.)     On November 6, 2018, the Appeals Council

granted plaintiff’s request for a 25-day extension to provide

additional information before the Council acted on plaintiff’s

case.   (Id. at 6-7.)     On January 7, 2019, the Appeals Council

denied review of the ALJ’s decision, rendering the ALJ’s

decision the final decision of the Commissioner.           (Id. at 1-3.)

           On March 12, 2019, plaintiff filed the instant action

in federal court.     (See generally ECF No. 1, Complaint

(“Compl.”).)    Plaintiff retained new counsel to represent her in

the instant action.     (Id.)    On March 13, 2019, this court issued

a scheduling order.     (ECF No. 5, Scheduling Order.)        Plaintiff

requested and was granted three requests for an extension of the

schedulings.    (ECF Nos. 9, 10, 11; Dkt. Orders dated 8/7/2019,

9/9/2019, 9/27/2019.)

           Defendant also filed four motions for an extension of

time to file the Commissioner’s cross-motion.          (ECF Nos. 13, 14,

15, 16.)   The court granted the defendant’s motions for

extensions.    (Dkt. Orders dated 11/8/2019, 12/13/2019,

1/14/2020, 2/25/2020.)

           On May 4, 2020, plaintiff filed a motion for extension

of time to file her reply memorandum.         (ECF No. 18, Letter

                                      4
Case 1:19-cv-01412-KAM Document 27 Filed 03/31/21 Page 5 of 20 PageID #: 1080



Motion for Extension of Time to File.)         On May 5, 2020, the

court granted plaintiff’s motion.         (Dkt. Order dated 5/5/2020.)

            On May 27, 2020, plaintiff filed her notice of motion

and memorandum of law in support of plaintiff’s motion for

judgment on the pleadings.       (ECF Nos. 20 and 21.)      On that same

day, defendant filed his cross-motion and memorandum of law in

support of defendant’s cross-motion for judgment on the

pleadings and in opposition of plaintiff’s motion for judgment

on the pleadings.     (ECF Nos. 22 and 23.)      Later that same day,

plaintiff filed her reply memorandum of law.          (ECF No. 24.)

                             LEGAL STANDARD

            Unsuccessful claimants for disability benefits under

the Act may bring an action in federal district court seeking

judicial review of the Commissioner’s denial of their benefits

“within sixty days after the mailing . . . of notice of such

decision or within such further time as the Commissioner of

Social Security may allow.”       42 U.S.C. §§ 405(g), 1383(c)(3).        A

district court, reviewing the final determination of the

Commissioner, must determine whether the correct legal standards

were applied and whether substantial evidence supports the

decision.    See Schaal v. Apfel, 134 F.3d 496, 504 (2d Cir.

1998).

            A district court may set aside the Commissioner’s

decision only if the factual findings are not supported by

                                      5
Case 1:19-cv-01412-KAM Document 27 Filed 03/31/21 Page 6 of 20 PageID #: 1081



substantial evidence or if the decision is based on legal error.

Burgess v. Astrue, 537 F.3d 117, 127 (2d Cir. 2008).

“Substantial evidence is more than a mere scintilla,” and must

be relevant evidence that a “reasonable mind might accept as

adequate to support a conclusion.”        Halloran v. Barnhart, 362

F.3d 28, 31 (2d Cir. 2004) (citing Richardson v. Perales, 420

U.S. 389, 401 (1971)) (internal quotation marks omitted).            If

there is substantial evidence in the record to support the

Commissioner’s factual findings, those findings must be upheld.

42 U.S.C. § 405(g).     Inquiry into legal error “requires the

court to ask whether ‘the claimant has had a full hearing under

the [Commissioner’s] regulations and in accordance with the

beneficent purposes of the [Social Security] Act.’”           Moran v.

Astrue, 569 F.3d 108, 112 (2d Cir. 2009).         The reviewing court

does not have the authority to conduct a de novo review, and may

not substitute its own judgment for that of the ALJ, even when

it might have justifiably reached a different result.            Cage v.

Comm'r of Soc. Sec., 692 F.3d 118, 122 (2d Cir. 2012).

           To receive disability benefits, claimants must be

“disabled” within the meaning of the Act.         See 42 U.S.C. §§

423(a), (d).    A claimant is disabled under the Act when she is

unable to “engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or

                                      6
Case 1:19-cv-01412-KAM Document 27 Filed 03/31/21 Page 7 of 20 PageID #: 1082



can be expected to last for a continuous period of not less than

12 months.”    42 U.S.C. § 423(d)(1)(A); Shaw v. Chater, 221 F.3d

126, 131–32 (2d Cir. 2000).       The impairment must be of “such

severity” that the claimant is unable to do his previous work or

engage in any other kind of substantial gainful work.            42 U.S.C.

§ 423(d)(2)(A).     “The Commissioner must consider the following

in determining a claimant’s entitlement to benefits: ‘(1) the

objective medical facts [and clinical findings]; (2) diagnoses

or medical opinions based on such facts; (3) subjective evidence

of pain or disability . . . ; and (4) the claimant’s educational

background, age, and work experience.’”         Balodis v. Leavitt, 704

F. Supp. 2d 255, 262 (E.D.N.Y. 2001) (quoting Brown v. Apfel,

174 F.3d 59, 62 (2d Cir. 1999)).

           Pursuant to regulations promulgated by the

Commissioner, a five-step sequential evaluation process is used

to determine whether the claimant’s condition meets the Act’s

definition of disability.       See 20 C.F.R. § 404.1520.      This

process is essentially as follows:

           [I]f the Commissioner determines (1) that the claimant
           is not working, (2) that he has a ‘severe impairment,’
           (3) that the impairment is not one [listed in Appendix
           1 of the regulations] that conclusively requires a
           determination of disability, and (4) that the claimant
           is not capable of continuing in his prior type of work,
           the Commissioner must find him disabled if (5) there is
           not another type of work the claimant can do.




                                      7
Case 1:19-cv-01412-KAM Document 27 Filed 03/31/21 Page 8 of 20 PageID #: 1083



Burgess, 537 F.3d at 120 (internal quotation marks and citation

omitted); see also 20 C.F.R. § 404.152(a)(4).

           During this five-step process, the Commissioner must

consider whether “the combined effect of any such impairment . .

. would be of sufficient severity to establish eligibility for

Social Security benefits.”       20 C.F.R. § 404.1523.      Further, if

the Commissioner does find a combination of impairments, the

combined impact of the impairments, including those that are not

severe (as defined by the regulations), will be considered in

the determination process.       20 C.F.R. § 416.945(a)(2).       At steps

one through four of the sequential five-step framework, the

claimant bears the “general burden of proving . . . disability.”

Burgess, 537 F.3d at 128.       At step five, the burden shifts from

the claimant to the Commissioner, requiring that the

Commissioner show that, in light of the claimant’s RFC, age,

education, and work experience, the claimant is “able to engage

in gainful employment within the national economy.”           Sobolewski

v. Apfel, 985 F. Supp. 300, 310 (E.D.N.Y. 1997).

           Lastly, federal regulations explicitly authorize a

court, when reviewing decisions of the SSA, to order further

proceedings when appropriate.       “The court shall have power to

enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the

                                      8
Case 1:19-cv-01412-KAM Document 27 Filed 03/31/21 Page 9 of 20 PageID #: 1084



cause for a rehearing.”      42 U.S.C. § 405(g).      Remand is

warranted where “there are gaps in the administrative record or

the ALJ has applied an improper legal standard.”           Rosa v.

Callahan, 168 F.3d 72, 82-83 (2d Cir. 1999) (quoting Pratts v.

Chater, 94 F.3d 34, 39 (2d Cir. 1996) (internal quotation marks

omitted).    Remand is particularly appropriate where further

findings or explanation will clarify the rationale for the ALJ’s

decision.    Pratts, 94 F.3d at 39.       However, if the record before

the court provides “persuasive proof of disability and a remand

for further evidentiary proceedings would serve no purpose,” the

court may reverse and remand solely for the calculation and

payment of benefits.      See, e.g., Parker v. Harris, 626 F.2d 225,

235 (2d Cir. 1980); Kane v. Astrue, 942 F. Supp. 2d 301, 314

(E.D.N.Y. 2013).

                                DISCUSSION


I. The ALJ’s Disability Determination

            Using the five-step sequential process to determine

whether a claimant is disabled as mandated by the regulations,

the ALJ determined at step one that the plaintiff had not

engaged in substantial gainful activity since December 1, 2014,

the alleged onset date of her disabilities.          (Tr. at 15.)

            At step two, the ALJ found that plaintiff suffered

from severe impairments of a history of alcohol abuse, seizure


                                      9
Case 1:19-cv-01412-KAM Document 27 Filed 03/31/21 Page 10 of 20 PageID #: 1085



disorder, bipolar disorder, panic disorder, anxiety disorder,

and schizoaffective disorder, bipolar type.          (Id.)    The ALJ

found that plaintiff’s medically determinable impairments

significantly limited claimant’s ability to perform basic work

activities.     (Id.)

            At step three, the ALJ determined that plaintiff did

not have an impairment or combination of impairments that meets

or medically equals Medical Listing 11.02 (epilepsy), Medical

Listing 12.03 (schizophrenic, paranoid, and other psychotic

disorders), or Medical Listing 12.04 (depressive, bipolar and

related disorders).      (Id. at 16; 20 C.F.R. §§ 404.1520(d),

404.1525, 404.1526, 416.920(d), 416.925, or 416.926.)

Specifically, the criteria set forth in paragraph B of Medical

Listings 12.03 and 12.04 were not satisfied because the ALJ

found that plaintiff had moderate (not marked) limitations in

understanding, remembering, or applying information; interacting

with others; concentrating, persisting, or maintaining pace; or

adapting or managing themselves.        (Id. at 16-17.)      In making

this determination, the ALJ referenced, inter alia, plaintiff’s

consultative examination with Dr. Quarles on June 9,

2017(Exhibit 21F) and plaintiff’s mental status examinations

from Richmond University Medical Center (“RUMC”) dated 4/11/2017

to 6/8/2017 (Exhibit 20F) and 8/7/2017 (Exhibit 22F).            (Id. at

16-17.)    Additionally, the ALJ found that the criteria set forth

                                      10
Case 1:19-cv-01412-KAM Document 27 Filed 03/31/21 Page 11 of 20 PageID #: 1086



in paragraph C of Medical Listings 12.03 and 12.04 were not

satisfied based on the evidence in the record. (Id. at 17.)

            At step four, the ALJ found that plaintiff had the

Residual Functional Capacity (“RFC”) to perform a full range of

work at all exertional levels but with the following

nonexertional limitations: (1) the need to avoid all exposure to

hazardous machinery, unprotected heights, and operational

control of moving machinery; (2) the ability to perform only

simple unskilled work (as defined in 20 C.F.R. 404.1568(a)); (3)

the ability to perform only low stress work, defined as having

only occasional decision making and changes in the work setting;

(4) the inability to have a production rate requirement or fast

paced production requirements; (5) the inability to have any

interaction with the public including by telephone; and (6) the

ability to have only occasional interaction with coworkers or

supervisors.     (Id. at 17.)

            The ALJ concluded that although plaintiff’s medically

determinable impairments could reasonably be expected to cause

the alleged symptoms, plaintiff’s statements concerning the

intensity, persistence, and limiting effects of these symptoms

were not entirely consistent with the medical evidence and other

evidence in the record.       (Id. at 18.)    The ALJ compared

plaintiff’s testimony to plaintiff’s medical records and

determined that plaintiff generally functions well when not
                                      11
Case 1:19-cv-01412-KAM Document 27 Filed 03/31/21 Page 12 of 20 PageID #: 1087



using alcohol.     (Id. at 20.)     The ALJ concluded that plaintiff

was unable to perform any past relevant work as a receptionist,

which consists of semiskilled sedentary work.           (Id. at 21.)

            At step five, the ALJ found that, based on plaintiff’s

age, education, work experience, and residual functional

capacity, there are jobs that exist in significant numbers in

the national economy that plaintiff can perform (20 C.F.R.

404.1569, 404.1569(a), 416.969, and 416.969(a)).           (Id.)   The

vocational expert testified that plaintiff would be able to

perform the requirements of representative occupations such as

hand packager, store laborer, and laundry worker.           (Id. at 22.)

Thus, the ALJ concluded that plaintiff was not disabled within

the meaning of the Act, as defined in 20 C.F.R. § 404.1520(f)

and 20 C.F.R. § 416.920(f), since December 1, 2014, through the

date of the hearing.      (Id.)

II. Development of the Record

            Plaintiff argues that the ALJ failed to fulfill her

duty to develop the record because the ALJ made no efforts to

obtain treatment records from plaintiff’s treating psychiatrist

Dr. Gomez and therapist Michele Rubin at RUMC.           (Pl. Mem. at 1.)

The ALJ requested these records during the administrative

hearing, but because neither plaintiff’s attorney nor the ALJ

obtained them, they were never added to the record.            Plaintiff

argues that because the ALJ did not independently obtain the

                                      12
Case 1:19-cv-01412-KAM Document 27 Filed 03/31/21 Page 13 of 20 PageID #: 1088



records at issue, the ALJ failed to develop the administrative

record and thus remand for a new hearing is proper.            (Pl. Memo.

at 20.)

            In response, the Commissioner argues that the ALJ

properly developed the record after plaintiff submitted

additional medical records from RUMC and from Ms. Rubin.             (Def.

Mem. at 9-11.)     The Commissioner also notes that the ALJ relied

on a complete medical history, without need to consider medical

source statements, in determining that plaintiff was not

disabled.    (Id. at 12.)

            Generally, even if a plaintiff is represented, an ALJ

has an “‘affirmative duty to develop the administrative

record.’”    Anderson v. Astrue, 07–CV–4969, 2009 WL 2824584, at

*12 (E.D.N.Y. Aug.28, 2009) (quoting Tejada v. Apfel, 167 F.3d

770, 774 (2d Cir.1999)).       Pursuant to 20 C.F.R. §§ 404.1512(e)

and 416.912(e), when the evidence received from a claimant's

treating physician, psychologist, or other medical source is

inadequate to determine whether the claimant is disabled, the

ALJ has an obligation to seek additional information to

supplement the record.      Mantovani v. Astrue, No. 09–CV–3957,

2011 WL 1304148, at *3 (E.D.N.Y. Mar.31, 2011).           The ALJ bears

this duty whether or not a claimant appears with representation.

Batista v. Banhart, 326 F.Supp.2d 345, 353 (E.D.N.Y. 2004).             The

duty does not arise, however, where there are no obvious gaps in

                                      13
Case 1:19-cv-01412-KAM Document 27 Filed 03/31/21 Page 14 of 20 PageID #: 1089



the administrative record and where the ALJ already possesses a

“complete medical history.”       Rosa v. Callahan, 168 F.3d 72, 79

n. 5 (2d Cir. 1999).

            Nevertheless, the ALJ must seek additional evidence or

clarification when a report from a medical source contains a

conflict or ambiguity, lacks necessary information, or is not

based on medically acceptable clinical and laboratory diagnostic

techniques.     20 C.F.R. §§ 404.1512(e), 416.912(e).        In

assembling a complete record, the SSA must “make every

reasonable effort” to “get medical reports from [plaintiff's]

medical sources.”      20 C.F.R. §§ 404.1512(d), 416.912(d).         “Every

reasonable effort” means making “an initial request for evidence

from [plaintiff's] medical source[s],” and, if no response has

been received, “one follow-up request.”          20 C.F.R. §§

404.1512(d)(1), 416. 912(d)(1).

            Although the Administrative Record is voluminous and

contains evaluations from a multiple doctors and records from

RUMC, the record does not contain records from plaintiff’s

treating psychiatrist Dr. Gomez and therapist Ms. Rubin.             The

ALJ was on notice that plaintiff received regular treatment from

Dr. Gomez and Ms. Rubin for about a year prior to the October 3,

2017 hearing.     (Tr. at 48-49.)     Indeed, during Plaintiff's

hearing, the ALJ noted that, “I don’t have records for Dr. Gomez

and [Ms.] Reuben. [Plaintiff’s] been going there since January,

                                      14
Case 1:19-cv-01412-KAM Document 27 Filed 03/31/21 Page 15 of 20 PageID #: 1090



I don’t have those records.        (Tr. at 57.)    At the hearing, the

ALJ specifically referenced Exhibit 20F, stating, “Exhibit 20F

is a letter from [Ms. Rubin], and it’s got no treatment

records.”    (Tr. at 55.) 1

            After the hearing was concluded, plaintiff’s attorney

did provide the ALJ with additional medical records.             (Id. at

338.)   On October 23, 2017, plaintiff’s attorney re-submitted

portions of Exhibit 20F but included only the aforementioned

letter from Ms. Rubin, as well as a list of plaintiff’s

medications dated 10/6/17.       (Id. at 338, 947-48.)

            When re-submitting these records, plaintiff’s attorney

also represented to the ALJ that the records from Dr. Gomez were

forthcoming, but the records were never submitted.            (Id. at

338.)   The records from Dr. Gomez, plaintiff’s treating

psychiatrist at the time of the hearing, undoubtedly are

relevant to the ALJ’s determination regarding plaintiff’s

ability to work.     The references to Dr. Gomez by plaintiff

during her testimony, as well as her medical records, triggered

an obligation for the ALJ to further develop the record.              See

Umansky v. Apfel, 7 F. App'x 124, 127 (2d Cir. 2001) (finding


1 After reviewing the Administrative Transcript and Exhibit 20F, it appears as
though the letter referenced by the ALJ is actually just the first page of a
23-page document that contains medical records which should have been
considered. The hearing transcript, the ALJ’s decision, and plaintiff’s memo
only reference the 1-page letter in Exhibit 20F. On remand, the ALJ should
specifically review the entirety of Exhibit 20F in addition to the 1-page
letter and discuss the records in the context of the disability
determination.
                                       15
Case 1:19-cv-01412-KAM Document 27 Filed 03/31/21 Page 16 of 20 PageID #: 1091



that “the ALJ did not adequately fulfill his obligation to

develop the record” where other medical records regarding RFC

were available); Corona v. Berryhill, No. 15-CV-07117, 2017 WL

1133341, at *16 (E.D.N.Y. Mar. 24, 2017) (finding ALJ did not

satisfy duty to develop record where ALJ took no action to

ensure record was complete beyond discussing missing treatment

notes with counsel on record and leaving record open for

submission of records); Corporan v. Comm'r of Soc. Sec., No. 12-

CV-06704, 2015 WL 321832, at *21 (S.D.N.Y. Jan. 23, 2015) (“The

ALJ did not fulfill his duty to develop [Plaintiff's] record.

First, the ALJ did not attempt to procure the pertinent medical

records that very likely exist but are missing from the

administrative record.”).       Yet, there is no evidence that the

ALJ attempted to obtain any records from Dr. Gomez after

specifically requesting them from plaintiff’s attorney during

the hearing.

            The Commissioner contends that the ALJ fulfilled her

duty to develop the record because plaintiff’s attorney failed

to express any difficulty in obtaining records from Dr. Gomez

and should have requested the ALJ’s assistance in obtaining

these records.     (Def. Mem. at 10.)      The present case can be

distinguished from the cases the Commissioner uses to support

this conclusion.     (Id.)    Here, there is no evidence that the ALJ

sent a reminder to plaintiff’s attorney.          See Jordan v.

                                      16
Case 1:19-cv-01412-KAM Document 27 Filed 03/31/21 Page 17 of 20 PageID #: 1092



Commissioner of Social Security, 142 F. App’x 542, 543 (2d Cir.

2005).    Nor is there evidence that the ALJ made any attempts to

assist plaintiff’s attorney.        See Voyton v. Berryhill, 2019 WL

No. 6:17- CV-06858-MAT, 2019 WL 1283819, at *3 (W.D.N.Y. Mar.

20, 2019).    There is likewise no evidence that the ALJ contacted

the treating sources directly or otherwise made any reasonable

efforts to obtain the records.

            The Commissioner also asserts that the ALJ had no duty

to obtain records that may not exist.         (Def. Mem. at 10.)      Here,

the ALJ was aware that plaintiff regularly received treatment

from Dr. Gomez and Ms. Rubin for about a year; thus, the medical

records from these sources certainly exist.

            The Commissioner further contends that because the

record contains treatment reports from RUMC from 2017, the

record is consistent and sufficient to determine whether

plaintiff is disabled.      (Def. Mem. at 11.)      The treatment

reports from 2017, however, are inconsistent with plaintiff’s

testimony and with plaintiff’s consultative examination by Dr.

Quarles on June 9, 2017.       (Tr. at 20.)    In her decision, the ALJ

states that more weight was assigned to state agency medical

consultant Dr. Shapiro’s 2015 evaluation of plaintiff because it

was consistent with 2017 RUMC records, which indicated that

plaintiff generally functions well without alcohol.            (Tr. at

20.)   The ALJ assigned “little weight” to plaintiff’s

                                      17
Case 1:19-cv-01412-KAM Document 27 Filed 03/31/21 Page 18 of 20 PageID #: 1093



consultative examination by Dr. Quarles on June 9, 2017 because

it was inconsistent with the RUMC records.          (Id.)   Given these

inconsistencies, and without the treating source records from

Dr. Gomez and Ms. Rubin from 2017, the ALJ failed to fulfill her

duty to develop the record.

            This case is remanded for the reasons provided above.

Moreover, the ALJ should have obtained medical source statements

from Dr. Gomez and Ms. Rubin to resolve inconsistencies or

insufficiencies in the record.        (Pl. Mem. at 23-25.)

Accordingly, the ALJ should consider these medical source

statements upon remand.       Specifically, upon reviewing the

medical source statements from Dr. Gomez and Ms. Rubin, the ALJ

should consider the Burgess factors, such as the length,

frequency, nature or extent of plaintiff’s relationship with

both of these mental health professionals.          See Burgess v.

Astrue, 537 F.3d 117, 128 (2d Cir. 2008); Rasin v. Comm'r of

Soc. Sec., No. 18CV06605KAMLB, 2020 WL 3960516, at 14 (E.D.N.Y.

July 13, 2020).     When the ALJ considers the length of the

treatment relationship and frequency of the examination, she

should also take into account the “evidence supporting its

satisfaction” where the claimed impairments include:

“depression, bipolar disorder, panic disorder, and generalized

anxiety disorder,” as appears to be the case here.           Abate v.



                                      18
Case 1:19-cv-01412-KAM Document 27 Filed 03/31/21 Page 19 of 20 PageID #: 1094



Comm'r of Soc. Sec., No. 18-CV-2040 (JS), 2020 WL 2113322, at *1

(E.D.N.Y. May 4, 2020).

            “[D]istrict courts within this Circuit have routinely

recognized that ALJs have an affirmative duty to request medical

source statements from a plaintiff's treating sources in order

to develop the record, regardless of whether a plaintiff's

medical record otherwise appears complete.”          Battaglia v.

Astute, No. 11–CV–2045 (BMC), 2012 WL 1940851, at *7 (E.D.N.Y.

May 25, 2012).     “[T]he ALJ bears an affirmative duty to seek out

more information from the treating physician and to develop the

administrative record accordingly.”         Lazo-Espinoza v. Astrue,

10-CV-2089 (DLI), 2012 WL 1031417, at *13 (E.D.N.Y. Mar. 27,

2012).

            As the ALJ in the present case did not request a

medical source statement from Dr. Gomez or Ms. Rubin, who both

regularly treated plaintiff at the time of the hearing, the ALJ

reached a disability determination on an incomplete record.

                                CONCLUSION

               The Commissioner's finding that plaintiff was not

disabled as defined by the SSA was not supported by substantial

evidence in the record because the ALJ failed to fulfill her duty

to develop the record. Accordingly, plaintiff’s motion for

judgment on the pleadings is GRANTED, defendant’s cross-motion

for judgment on the pleadings is DENIED, and the case is REMANDED

                                      19
Case 1:19-cv-01412-KAM Document 27 Filed 03/31/21 Page 20 of 20 PageID #: 1095



for further proceedings consistent with this Memorandum and

Order.    The Clerk of Court is respectfully directed to enter

judgment in favor of plaintiff.

SO ORDERED.

DATED: March 31, 2021
       Brooklyn, New York
                                            __________/s/_______________
                                            HON. KIYO A. MATSUMOTO
                                            United States District Judge




                                      20
